Title: John Thaxter to Abigail Adams, 19 November 1782
From: Thaxter, John
To: Adams, Abigail



Madam
Paris 19th. November 1782

In my melancholy, unhappy Moments, (for such I sometimes have), I recur to my old Letters for Consolation, and to none with more pleasure than the sentimental ones of Portia. Letters give Wings to the Imagination; and by their Aid I can transport myself in an instant to Hingham, or Braintree and there enjoy the Company of my Friends. In reading over again your’s of the 18th. July last, I cannot refrain from again repeating my Inquiry, who the Eliza is, that was so ill advised as to wear my Miniature? This is a Custom, that I would condemn even in a Sister. I detest the Practice, and cannot comprehend the Reason of it. If it is considered as a Pledge of Affection, why is it hung out for the Eye of the World? If it must be worn at all, why not nearer the Heart, which a Miniature seems to indicate, is given. This is a personal matter between two, and the World have no business to be looking at such kind of Signs for proof of Affection, or rather the Parties concerned ought not to hold up to public View such Tokens, as Evidence of a mutual Passion. A young Lady, with a Miniature at her Breast, becomes the Object of every Gentlemen of her Acquaintance as well as of Strangers, and by such a Disposition of the Phiz of her Lover, She courts the Notice, and tacitly consents to the Examination of every one, who is disposed to apologize for a Glance, or more deliberate View, of the Wonders of Nature, by a handsome or bungling Compliment paid to her Flame. A prying Curiosity is not content with a remote view, when so strong a Temptation and so favorable an Opportunity offer for a nearer one. Is it not a kind of Intrusion of a Gentleman upon Company, and a force upon them to talk about him, Oh! that is Mr. such an one—how does he do? When did You hear from him—I hope he is well &c. &c. A multitude of other questions naturally follow, which I should imagine would give pain to the Lady. I have much more to say on this matter, but I forbear, lest You should think me too severe and illiberal, which would hurt me extremely—for I mean no such thing—and lest You should think, that I flattered myself, some young Lady wore my Miniature out of partiality to me, which I am sure and positive She does not—for I am equally sure, that there is not one, whose Partiality would carry her so far. If I had the least Suspicion of any thing of the Kind, my Mortification would surpass infinitely the Impropriety of such a Testimony of it. I feel myself happy, that no such Partiality exists on the part of any young Lady towards me. I do not wish for such an one, until I see my way clear for Matrimony, which will never be. I do not pretend to deny, that I have had partialities, or that I am without a little Spice of one now—but I do deny roundly, that I have ever had any, where some of my Friends have suspected and said. I am sure, that Matrimony will never overtake me—nor I Matrimony. And whatever Violence my own feelings undergo, I make a point of checking every Sentiment, that would leap the bounds of Esteem and assume the Shape of Love. But do not think that Matrimony and Miniatures are equal Sharers of Contempt. I respect the former, much more, than I dislike the Custom of wearing the latter. My Ideas of the former are the same as ever, and I hope I shall ever speak with the same degree of Respect of it as I ever have done. But all this may be, and yet the very best of Reasons may be given for declining a Connection of this Sort. Such are my Ideas and my Conduct must square with them. However, enough of this. Time must discover whether my Resolution can keep its Ground before the Charms of Mind and Person of such an one or such an one.

 

Novr. 20th.

Spent last Evening at Mrs. Jay’s, in Company with Mrs. Izard and two Daughters, Mrs. Montgomery and Mrs. Price, most agreably—quite an American Society of Ladies, and one cannot but pass their Time happily in such Company. The two Miss Izards speak the french Language with perfect Ease as well as their Mamma. There is a great pleasure in conversing with them, and much french to be learnt—for that Reason I shall never be backard in visiting them as often as I can find time. The young Ladies are chatty—have had a good Education and are very polite. Their Mamma is a very worthy Lady. Mrs. Jay is a very sensible and amiable Lady, and as far as I am a Judge of these Matters, her Husband made an admirable Choice. They live perfectly happy in each other’s Society—with Tempers and Dispositions in Unison, what is there wanting to complete that little portion of Bliss allowed here below. ’Tis an agreable Spectacle, calculated for the pleasing Contemplation of a mind capable of an Interest in another’s Happiness—softens the Heart and harmonizes the Affections. Mrs. Montgomery is a sprightly Widow—has a fine flow of Spirits, and is sensible—and good Company. Mrs. Price is a Canadian Lady. I am rather of a Stranger to her as yet. She appears however a Lady of great Vivacity.
I find these Parties very agreable—and much like home, and wherever I find any thing like that, I am driven to it by an irresistible Impulse—for I think our Society the first in the World. I speak without Partiality and without Hipocrisy. I love to be acquainted, but not on Terms of Ceremony—distant smiles and Bows are crooked Lines and distorted features in my Ideas of an agreable Acquaintance.
The Weather still continues bad. We have had a most disagreable Spring, Summer and Autumn. If the Winter is of the same Cast, I shall be very sorry. However the best way is to take the Weather as it comes, and think no more of it.
You will suspect from the former part of my Letter, that a sober fit has seized me—but I assure You, setting aside political Matters, I have never had a finer flow of Spirits. I was gay enough last night—for the Widow and I have generally some Chat when we meet. I am not sober, but am only endeavouring to sow all my wild Oats, as the sober folks say. I heard a certain Gentleman of your Acquaintance, (your dearest friend, and You ought to know him) say, that if Madam A. and Daughter had been two of the Party last Evening, the Company would have appeared much more brilliant in his Eyes. I presume You are of his Opinion. For my own part, I should have been rejoiced at so respectable an Addition to the Party. I am persuaded You would have passed the Evening agreably.
I have not been to see my amiable Nun yet. I must go. She can give me some wholesome Advice perhaps—but I swear off being a Monk beforehand. I will go and get her Bendiction and good wishes—which will be sincere and comforting.
Duty and Respects and Love as due.

I have the honor to be, with Sentiments of perfect Esteem & Respect, Madam, your most obedient & most humble Servant.

